Citation Nr: 1009617	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a brain tumor.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Gretna, 
Louisiana, that denied the Veteran's claim.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's brain 
tumor was incurred in or aggravated by his active service or 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSION OF LAW

Service connection for a brain tumor is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran indicated that he had no additional 
evidence to submit in support of his claim.

With respect to the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   While the Veteran was not 
afforded a VA medical examination with respect to this brain 
tumor claim, the Board finds that no such examination is 
needed, as there was no in service incident, no diagnosis for 
many years after service, and there is no medical evidence 
linking the brain tumor to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  In sum, the Board finds the duty to assist and 
duty to notify provisions have been fulfilled and no further 
action is necessary under those provisions.

Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for malignant tumors if 
they are manifest to a compensable degree within the year 
after active service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In the instant case, the Veteran contends that he is entitled 
to service connection for a brain tumor.

Examination of the Veteran upon entry into service included a 
normal neurologic clinical evaluation and no evidence of any 
brain tumor.  While the service treatment records reflect one 
complaint of a bad headache and related sore throat and fever 
in July 1981, the service treatment records and the 
separation examination contain no reports of or problems 
related to a brain tumor.  The Veteran's separation 
examination report is highly probative as to his condition at 
the time of release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The separation 
examination report is entirely negative for any symptoms 
associated with a brain tumor and weighs heavily against the 
claim.  The weight of the service medical records is greater 
than subsequent treatment records which may be based on a 
history as provided by the Veteran.  In addition, the Veteran 
has not been diagnosed with a malignant tumor, and there is 
no evidence of any malignant tumor manifested to a 
compensable degree within one year following separation from 
service.

Post-service treatment records include an emergency room 
report that reflects that the Veteran had a three-day history 
of occipital headaches in February 2005.  A computed 
tomography (CT) scan of the head revealed a mass effect in 
the right occipital area, smoothly marginated, with some 
apparent peri-mass edema.  A few days later, the Veteran 
underwent a transmatoid resection of the posterior skull base 
tumor, microsurgical resection of a definitive posterior 
fossa meningioma, and microsurgical dissection of the brain.  
He was diagnosed with a right cerebella pontine angle tumor.  
In March 2005, the Veteran's sutures were removed at which 
time he complained of headaches and neck pain, but was 
otherwise doing well.  A July 2005 report indicates that his 
brain tumor was benign.

A lay statement from a fellow serviceman of the Veteran dated 
in August 2005 shows that the Veteran was said to have 
experienced headaches and chest pain that required him to 
seek medical attention during his period of active service.

As for the clinically diagnosed brain tumor, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In view of the absence of inservice findings associated with 
a brain tumor, and the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs heavily against the Veteran's 
claim.  The Board recognizes the contentions of the Veteran 
and his fellow serviceman that he had headaches during 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the present of the disorder is 
not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran and his fellow service member 
are able to observe symptoms associated with a brain tumor, 
their opinions are outweighed by the medical evidence.  
Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of symptoms 
associated with a brain tumor) and post-service treatment 
records (showing no complaints, symptoms, findings, or 
diagnoses associated with a brain tumor until February 2005 
and no medical evidence linking the current manifestations to 
the Veteran's service) outweigh their contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the Veteran's brain tumor.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has 
current symptoms associated with a brain tumor that are 
related to service are outweighed by the competent medical 
evidence of record.  There is no indication that either the 
Veteran or his fellow serviceman possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995), Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Given the absence of competent medical evidence in support of 
the Veteran's claim, for the Board to conclude that the 
Veteran's brain tumor was manifested as a result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or  remote possibility.  38 C.F.R. § 3.102 
(2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's brain tumor is not 
related to his active service.  While it is apparent that the 
Veteran currently has a brain tumor, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the brain tumor and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for a brain tumor.


ORDER

Service connection for a brain tumor is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


